t c memo united_states tax_court wade h griffin iii petitioner v commissioner of internal revenue respondent docket no filed date william ek frantz brenda g bates and donald p edwards specially recognized for petitioner david r mackusick and gwendolyn c walker for respondent memorandum findings_of_fact and opinion gerber judge respondent for petitioner’s taxable_year determined a dollar_figure income_tax deficiency and an accuracy-related_penalty under sec_6662 in the amount of unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable_year under continued - - dollar_figure the parties have resolved some of the adjustments that were in controversy and the following issues remain for our consideration whether any portion of a dollar_figure lawsuit settlement is excludable under sec_104 whether the portion of the settlement paid to petitioner’s attorneys under a contingency fee arrangement should be included in petitioner’s gross_income and whether petitioner is liable for an accuracy-related_penalty under sec_6662 findings_of_fact petitioner resided in mobile alabama at the time his petition was filed in this case petitioner purchased an automobile dealership in mobile alabama in and james r jordan jordan was his sales manager around petitioner was advised of the availability for sale of a toyota automobile dealership in enterprise alabama representations were made by the sellers to petitioner concerning the amount of vehicles sold each month and the profits that could be expected petitioner and jordan became interested in purchasing the toyota dealership and provided personal information to the sellers toyota-gmc of enterprise inc an alabama corporation petitioner and jordan t continued consideration and rule references are to this court’s rules_of_practice and procedure the parties’ stipulations of fact and exhibits are incorporated by this reference subsegquently submitted an application and were accepted to become toyota dealers prior to entering into a dealership agreement petitioner met with an executive of southeast toyota distributors inc set one of a group of related companies that controlled the financing and distribution of the toyota automobiles until they arrived at the dealers within the regional area on date petitioner and jordan formed an alabama corporation hamp griffin toyota-gmc inc hgtg to operate the toyota dealership which was purchased on date based on representations of set employees and others petitioner had invested in the dealership with the expectation of selling approximately cars and trucks per month at a profit of about dollar_figure or dollar_figure per vehicle petitioner arranged for and became guarantor of a dollar_figure million line of credit and personally borrowed dollar_figure to lend to hgtg to commence its business after beginning operations petitioner learned that some of the representations were exaggerated and or false including the ability to generate income in the expected amounts petitioner also discovered that set encouraged dealers to falsely report their vehicle information in order to cause an increase in their allocation of toyota automobiles petitioner and jordan did not participate in the false reporting asa result hgtg did not receive as large an allocation of vehicles - and was also forced to accept vehicles loaded with accessories that were more difficult to sell in its sales area because the increased price for the accessories made the selling_price less competitive hgtg was also forced by set to pay fees and participate in multiple-dealer tent sales because its allocation of vehicles was shipped to the tent location rather than to the dealership in addition hgtg was required to sell set-related companies’ extended service policies and financing with respect to any tent sale petitioner consulted set’s vice president of sales regarding hgtg’s poor performance and it was suggested that jordan was not an effective manager and should be replaced by tom strickland strickland who was connected with set ultimately strickland beginning on date became involved with hgtg by purchasing percent of its shares and becoming its president and general manager in date strickland’s relationship with hgtg ended and at that time petitioner found that hgtg’s obligation to the finance company had not been paid under the floor_plan financing agreement for the cars that had already been sold hgtg’s financial problems became public and petitioner experienced great stress for which he was treated by a doctor for the next several months petitioner was occasionally hospitalized for his condition and upon his date release from the hospital he - - closed the toyota dealership in petitioner began seeing a psychiatrist and was experiencing symptoms of stress and anxiety and was diagnosed as being in a state of major depression during date petitioner received a purchase offer for the toyota dealership but set would not approve a sale and instead set instituted a foreclosure action against hgtg on date hgtg voluntarily filed for a chapter bankruptcy reorganization which was converted to a chapter liquidating proceeding on date during date petitioner and hgtg retained attorney vincent f kilborn kilborn by means of a contingent_fee arrangement under which the attorney’s fee was percent of any recovery or zero if there was no recovery petitioner and hgtg were responsible for costs and expenses thereafter an action on behalf of petitioner and hgtg was commenced against toyota motor sales u s a inc and related companies set and related companies and its officers and others kilborn became aware of a south carolina case involving set and dealer allegations of being reguired to make false sales reports in order to stay in business ross m goodman goodman was brought in to assist in the representation goodman was associated with a law firm that was representing dealers in connection with other toyota cases -- - goodman was aware of a north carolina dealer’s case against set where a state administrative law judge had issued extensive findings_of_fact and goodman relied on the findings and record in that case as a source for the allegations in petitioner’s complaint against set et al kilborn and goodman worked together to draft the final complaint which was filed in the circuit_court of mobile county alabama on or about date because the complaint was designed to replicate the approach used in other suits it focused on the commercial losses of the dealership attributable to the defendants’ misconduct the complaint is pages in length and contain sec_123 jurisdictional and factual allegations and counts broadly categorized as follows count i breach of contract count ii promissory fraud counts iii to v violations of the alabama motor_vehicle franchise act count vi felonious injury count vii interference with business relations count viii willful misrepresentation count ix reckless misrepresentation count x suppression of material fact count xi promissory fraud count xii conspiracy and count xiii violation of the racketeer influenced and corrupt organizations act rico u s c sections and c the factual allegations do not contain a claim or allegation that petitioner suffered any mental stress or depression the allegations in the complaint address the business relationship and the improper and unfair tactics and - activities of the defendants that resulted in the demise of petitioner’s and hgtg’s toyota dealership likewise the counts allege injuries and damages that are commercial in nature and although some of the counts sound in tort as the cause of action no claim of mental stress or depression is set forth in the counts subsegquent to the complaint’s being filed toyota motor sales u s a inc and toyota motor credit corp the defendants argued in hgtg’s bankruptcy proceeding that goodman and kilborn could not represent both petitioner’s and hgtg’s interests and the attorneys elected to represent petitioner the defendants also moved to dismiss petitioner from the case on the grounds that he was not a party to the dealership agreement and that the alleged injuries were to the corporation and not petitioner in those motions and related documents the defendants pointed out that the complaint focused on commercial harm to the corporate entity and that no claim appeared to have been made with respect to petitioner the defendants’ motion was referred to a magistrate judge who issued a report and recommendation that set forth a proposed denial of the defendants’ motion and the report was adopted by a u s district_court judge the report did not address the merits of the cause of action but contained the conclusion that it was premature for a court to decide whether petitioner had standing the report --- - also contained the recommendation that petitioner be given leave to amend the complaint and to distinguish between the individual’s claim and those derivative through the corporate entity thereafter an amended complaint was filed on behalf of petitioner outlining the personal items of fraud and coercion and the personal services nature of the contract the amended complaint contained allegations that petitioner was personally involved in the transactions with the defendants had a financial stake and obligations in connection with the auto dealership and was harmed because of the flow-through nature of hgtg an s_corporation the amended complaint did not contain allegations that petitioner suffered any mental stress or depression and no demands were made for damages attributable to petitioner’s mental stress or depression late in the decision was made by petitioner and his attorneys to attempt settlement a settlement agreement containing a confidentiality clause was entered into and approved by the bankruptcy court the total settlement amount was dollar_figure million of which dollar_figure was allocated to the bankruptcy trustee for the benefit of hgtg in addition to the dollar_figure amount for hgtg dollar_figure of claims against hgtg was discharged by set and related companies hgtg’s final form_1120s u s income_tax return for an s_corporation for the period ended date was filed by the bankruptcy trustee and reflected the dollar_figure settlement amount less claims for attorney’s fees and other deductions in the amounts of dollar_figure and dollar_figure respectively petitioner did not receive schedules k-1 or copies of hgtg’s federal tax returns that were filed during the pendency of the bankruptcy proceeding for hgtg’s through tax years petitioner was not aware of the filing of hgtg’s through returns and he did not understand the operation or mechanics of bankruptcy proceedings the settlement agreement and release were in exchange for petitioner’s general release of all claims against the defendants the language of the settlement agreement was that it was to cover all pending and potential claims including but not limited to eg potential mental anguish claims by wade h griffin iii that might have been brought of the dollar_figure million settlement dollar_figure was disbursed in connection with petitioner’s interests as follows recipient for amount attorney middlebrooks reimbursement of expenses dollar_figure attorney kilborn reimbursement of expenses dollar_figure attorney kilborn attorney’s fees dollar_figure attorney middlebrooks attorney’s fees dollar_figure attorney reed attorney’s fees dollar_figure attorneys phillips attorney’s fees dollar_figure reems attorneys silver attorney’s fees dollar_figure voit chrysler credit corp _ dollar_figure heritage imports inc _ dollar_figure petitioner - big_number dollar_figure total disbursed dollar_figure - lo - petitioner’s federal_income_tax returns beginning in or were prepared by von a gammon gammon who at the time he prepared petitioner’s return had been practicing accounting for years gammon was not aware that hgtg had filed a return gammon also knew that petitioner had an unused loss carryover of dollar_figure in connection with hgtg because petitioner did not have sufficient basis to claim the loss because of gammon’s knowledge of hgtg’s creditors and outstanding debt he believed that any return for hgtg would show losses which petitioner could not claim because he did not have sufficient basis accordingly no income or loss from hgtg was reflected on petitioner’s return based on his above understanding gammon did not inquire about the status of hgtg’s taxable_year or whether a return was to be or had been filed petitioner’s stock in hgtg was worthless as of date opinion the issues for our consideration in this case require an analysis of whether any portion of the settlement proceeds received by petitioner or on his behalf may be excluded from petitioner’s gross_income first we consider whether any portion is excludable under sec_104 if some portion is includable we shall then consider whether petitioner was required to report the portion of the recovery paid to his attorneys sec_104 except as otherwise specifically provided gross_income includes a taxpayer’s income from whatever source derived see sec_61 see also 348_us_426 sec_61 is broadly construed whereas specific exclusions from gross_income must be narrowly construed see 515_us_323 for sec_104 specifically excluded from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides that damages received is an amount received other than workmen’s compensation through prosecution of an action based upon tort or tort type rights when damages are received pursuant to a suit or settlement agreement the nature of the underlying claim determines whether such damages are excludable under sec_104 see 504_us_229 see also 88_tc_834 affd without published opinion 845_f2d_1013 3d cir the critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir 102_tc_465 for the taxable_year under consideration personal injuries included both physical and nonphysical injuries see commissioner v schleier supra pincite n the supreme court has held that taxpayers may exclude damages received if the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages are received on account of personal injuries or sickness see id pincite petitioner’s arguments are summarized as follows the claim for which the settlement was received generally sounded in tort petitioner has shown that he suffered mental and or physical ailments in connection with actions of the defendants and under the law of the state of alabama petitioner’s claims although generally or broadly stated as founded upon commercial harm could have included petitioner’s mental suffering and therefore the settlement is excludable under sec_104 conversely respondent’s arguments are summarized as follows the defendants’ actions and or petitioner’s mental anguish is irrelevant because petitioner’s pleadings were based on a mixture of tort tort type and nontort claims and the settlement did not distinguish between or specify any particular claim petitioner’s claims and the settlement were for economic harm to hgtg and petitioner and the defendants were unaware that petitioner was asserting any claims for mental anguish and accordingly the defendants did not intend to settle any particular claims for mental anguish as previously explained petitioner must meet a two-prong test for exclusion of any part of the settlement proceeds as to the first part petitioner must show that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights in that regard some of the counts alleged in the pleadings sounded in tort and would therefore satisfy the first prong of the schleier test we note however that petitioner’s factual allegations in the pleading concerned commercial loss and no allegations were made with respect to petitioner’s emotional distress or sickness in fact the format used by petitioner’s attorneys to formulate the pleadings was derived from another proceeding that concerned fraud and misrepresentation that resulted in commercial loss petitioner in the trial of this case produced testimony from alabama attorneys that the broad-based tort allegations in petitioner’s pleadings would under alabama law provide a foundation for subsequent allegations and proof of damages caused by personal injuries we find it unnecessary to analyze petitioner’s position that he was able at the time of the settlement to subsequently continued -- in summary with respect to the first prong of the schleier test petitioner has shown that some tort or tort type rights were pleaded in the proceedings which ended in settlement but there was no specific pleading of personal_injury_or_sickness the more crucial question is whether petitioner has shown that the settlement was received on account of personal injuries or sickness the law is well settled that the tax consequences of an award for damages depend upon the nature of the litigation and on the origin and character of the claims adjudicated and not upon the validity of those claims see 87_tc_236 affd 835_f2d_67 3d cir 76_tc_116 affd without published opinion 676_f2d_682 1st cir 58_tc_32 in this case petitioner received a global_settlement intended to release the defendants from any claims that petitioner might have had in commissioner v schleier supra the supreme court cautioned that there must be a direct link between the personal injury and the recovery_of damages for the sec_104 a exclusion to apply although petitioner has shown by the continued allege and prove personal injuries and or sickness we assume for purposes of this case that this legal position is correct irrespective of our views on that point of law the outcome of this case would remain the same -- - evidence presented to this court that he experienced mental anguish and psychological problems around the time of the demise of hgtg he has failed to show a direct link between his mental anguish and the settlement recovery although there is a tangential reference to mental anguish in the settlement agreement as an example of potential claims that might have been brought there is no specific amount allocated to any of the counts or any potential claims that petitioner might have had or that he might have subsequently attempted to perfect under these circumstances petitioner has not shown that there was a direct link between the harm and the recovery e petitioner has not shown that the recovery was attributable to his personal injuries in addition if the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor in determining any exclusion under sec_104 is the intent of the payor as to the purpose in making the payment see 98_tc_1 349_f2d_610 10th cir affg tcmemo_1964_33 metzger v commissioner t c pincite here the settlement agreement was global in nature and was intended to settle the pending lawsuit and any other claims that might have been brought there is no specific allocation to any particular claim mental anguish is only -- - tangentially referenced as a possible claim of petitioner in addition to those in the pending suit accordingly we are unable in these circumstances to find that a specific_portion of the settlement was intended by the defendants to settle any potential claim petitioner might have had for mental anguish see eg 224_f3d_30 1st cir we note that the court_of_appeals for the eleventh circuit recently held based on unique facts that damages to the taxpayer’s business reputation was a personal injury within the meaning of sec_104 223_f3d_1261 11th cir revg 111_tc_305 because any appeal by petitioner would be to the court_of_appeals for the eleventh circuit we must consider whether facts in this case fall with the factual pattern upon which the taxpayers in fabry were granted sec_104 a relief in fabry the tort committed resulted in the taxpayer’s selling defective merchandise that was said to have cheated the x taxpayer’s customers id here the tortfeasors interfered with petitioner’s corporation’s ability to earn income the litigating success of petitioner and other car dealers against these same defendants was rooted in commercial losses due to misrepresentation and fraud attributed to the defendants and not to petitioner that was the focus of petitioner’s pleadings and claims in the case that was settled even though at the time of the settlement petitioner might have had the ability to pursue damages for his personal injuries there is no way on this record to quantify the portion of the settlement payment s that might have been attributable to claims for mental anguish or personal injuries the situation we consider is different from the one addressed by the court_of_appeals for the eleventh circuit in fabry v commissioner supra petitioner here sued for breach of contract promissory fraud violations of the alabama motor_vehicle franchise act felonious injury interference with business relations misrepresentations and suppression of facts and violation of rico under title u s c the settlement was global and intended to settle all of petitioner’s above-referenced claims and any other claim that could have been filed including personal injury petitioner has not shown what portion if any of the settlement was or could be attributable to personal injury in addition petitioner made no claim for and there is no showing of damage to his personal business reputation as opposed to hgtg’s reputation accordingly fabry v commissioner supra is inapplicable and petitioner has failed to meet the second prong of the schleier threshold test for exclusion of the recovery under sec_104 a the attorney’s fees petitioner contends that the dollar_figure that was paid to his attorneys should not be includable in gross_income under the line of cases beginning with 263_f2d_119 5th cir revg in part and affg in part 28_tc_947 respondent contends that cotnam was wrongly decided respondent also contends that if the cotnam holding is accepted as correct then petitioner’s execution of the contingent_fee agreement resulted in an assignment of a portion of petitioner’s claim to his attorneys---a taxable disposition of property since the trial and briefing in this case several courts have had the opportunity to consider the cotnam holding this court reconsidered its view of the cotnam holding following several opinions on the subject by courts of appeals including the more recent 202_f3d_854 6th cir after full reconsideration this court has concluded that it will continue to adhere to our holding that contingent_fee agreements come within the ambit of the assignment_of_income_doctrine and do not serve to exclude the fee from the assignor’s gross_income 114_tc_399 since our kenseth holding the courts of appeals for the fifth and eleventh circuits have followed the court_of_appeals for the fifth circuit’s holding in cotnam see srivastava v commissioner - - f 3d 5th cir revg in part affg in part and remanding tcmemo_1998_362 210_f3d_1346 11th cir affg tcmemo_1998_248 respondent however raises a different theory here than the one that was decided in kenseth respondent’s primary argument is that cotnam was wrongly decided by the court_of_appeals if this court decides that the cotnam rationale was correct then respondent argues that under the rationale of cotnam petitioner recognized gain on the initial transfer of his interest to his attorneys respondent’s alternative argument may be summarized as follows cotnam holds at the time that the taxpayer entered into the contingent_fee contract she had realized no income from the claim and the only use she could make of it was to transfer a part so that she might have some hope of ultimately enjoying the remainder cotnam v commissioner f 2d pincite ordinarily the above-described transfer could result in income for the year of the transfer depending on the transferor’s basis because legal services are received in exchange for the transfer in petitioner’s case was the year of transfer and the year of the recovery but the open_transaction doctrine causes the deferral of the gain to because the amount or value of the transfer was not determinable until the lawsuit settlement - - in a recent opinion the court_of_appeals for the eleventh circuit followed the cotnam holding that the contingent legal fees in alabama are not includable in a taxpayer’s gross_income as part of the taxpayer’s lawsuit recovery see davis v commissioner supra in that case the court_of_appeals considered respondent’s above-described alternative argument and rejected it for lack of proof that the values of the properties exchanged were sufficiently unascertainable to bring the open_transaction doctrine into play see id pincite likewise the evidence in this case is insufficient to reach the question of whether respondent’s alternative theory would change the result cf id pincite n the court_of_appeals for the fifth circuit’s holding in cotnam as followed in davis v commissioner supra applies in this case under the golsen_rule because petitioner’s appeal of our decision would be to the court_of_appeals for the eleventh circuit in that regard decisions of the court_of_appeals for the fifth circuit prior to date are binding precedent in the court_of_appeals for the eleventh circuit see 661_f2d_1206 11th cir that being the case we hold for petitioner on this issue in accord with the holding of the court_of_appeals to which appeal of our decision would lie our longstanding practice founded in 54_tc_742 affd --- - f 2d 10th cir is to follow the holding of a court_of_appeals where the facts are squarely on point there is no question that alabama law applies to petitioner’s contingent_fee agreement and respondent has not distinguished the facts here regarding the fee agreement from those in cotnam or davis accordingly we hold that petitioner is not required to include in gross_income the portion of the recovery attributable to the legal fees ’ sec_6662 respondent determined an accuracy-related_penalty under sec_6662 on that part of petitioner’s deficiency that was attributable to negligence or an intentional disregard of rules or regulations sec_6662 permits the imposition of a percent penalty on any portion of an underpayment_of_tax attributable to negligence or an intentional disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes careless reckless or intentional disregard sec_6662 negligence also includes a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see ryback v commissioner 91_tc_524 neely v commissioner here the parties have both stated that the legal fee in question is in the amount of dollar_figure -- - t c the penalty however is not imposed with respect to any portion of an underpayment for which there was reasonable_cause and a taxpayer acted in good_faith see sec_6664 c on brief respondent asserts that the only adjustments to which the negligence_penalty applies are unreported interest and dividend income in the amounts of dollar_figure and dollar_figure respectively and the amounts of dollar_figure and dollar_figure which are flow-through items from hgtg’s bankruptcy_estate with respect to the interest and dividend items petitioner conceded that the amounts were unreported and he poses no defense with respect to his failure to report the same with respect to the flow-through items from hgtg’s bankruptcy_estate petitioner contends that he reasonably relied on his accountant gammon reasonable_cause can be established if a taxpayer can show reasonable reliance on the advice of a competent and experienced accountant who prepared the return see 94_tc_473 gammon had prepared petitioner’s and petitioner’s business entities’ federal_income_tax returns for almost years at the time of the preparation of petitioner’s federal_income_tax return gammon was familiar with petitioner’s business and financial matters gammon had prepared hgtg’s returns and was familiar with its financial condition through the time that hgtg went into bankruptcy after hgtg was in bankruptcy gammon was - - not privy to hgtg’s financial and or tax information instead those matters were within the jurisdiction of the trustee and others schedules k-1 were not received by petitioner or gammon from the hgtg bankruptcy and gammon was not aware of the filing of any federal_income_tax return until after the filing of petitioner’s return both petitioner and gammon were aware of the dollar_figure settlement and attorney’s fees and other deductions in the amounts of dollar_figure and dollar_figure that were connected with hgtg’s portion of the resolution of the litigation even though gammon was aware of the settlement he believed that the losses and obligations of hgtg would cover and eliminate any taxable_income that may have been realized from the settlement recovery petitioner had no expertise with respect to federal taxes and relied upon gammon for all such matters petitioner did not understand the operation or mechanics of the bankruptcy proceeding under these circumstances we hold that it was reasonable for petitioner to rely on gammon’s judgment and advice with respect to the flow-through item we are surprised that gammon did not make inguiry of the bankruptcy trustee about any possible flow-through from hgtg to petitioner gammon’s failure to inquire considering petitioner’s background and knowledge about such matters does not make petitioner’s reliance unreasonable accordingly we hold that petitioner is not liable -- - for a sec_6662 accuracy-related_penalty with respect to the flow-through items from hgtg’s bankruptcy with respect to the other items on which respondent asserted on brief that petitioner was liable for the penalty petitioner has not provided a defense and accordingly has not shown respondent’s determination on that issue is in error to reflect the foregoing decision will be entered under rule
